                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

LUIS LOPEZ,                               )
                                          )
                        Plaintiff,        )
                                          )                         CIVIL ACTION
v.                                        )
                                          )                         No. 18-cv-0746-KHV
CORA REALTY CO., LLC, et al.,             )
                                          )
                        Defendants.       )
__________________________________________)

                                            ORDER

        The parties have notified the Court that they have settled this matter. The Court must

approve any settlement under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. See Cheeks

v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). On or before March 10, 2020,

the parties shall file a motion to approve the settlement agreement so that the Court can determine

whether the settlement terms including the payment of attorney fees are fair and reasonable. An

evidentiary hearing is scheduled for March 16, 2020 at 9:30 AM in a courtroom to be determined

at the Daniel Patrick Moynihan Courthouse in Foley Square. Trial is continued until further order

of the Court.

       IT IS SO ORDERED.

       Dated this 6th day of March, 2020.

                                             s/ Kathryn H. Vratil
                                             KATHRYN H. VRATIL
                                             United States District Judge
